Citation Nr: 1437776	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of dependency benefits from June 4, 2008 to January 1, 2009.  

2.  Entitlement to a waiver of recovery of an overpayment of dependency benefits from January 1, 2009 to February 25, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 administrative decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

The issues have been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  The Veteran's marriage to his former wife ended on June 4, 2008.  The Veteran married his current wife on November 29, 2008.  

2.  The Veteran attempted to inform VA of his remarriage in, approximately, January 2009.  

3.  There was no bad faith, misrepresentation, or fraud on the part of the claimant in the creation of the overpayment.  

4.  For the period from January 2009 to February 2011, the standard of equity and good conscience weighs in the Veteran's favor.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a waiver of recovery of overpayment of dependency benefits from June 4, 2008, to January 1, 2009, have not been met.  38 U.S.C.A. §§ 1541, 5302 (2002); 38 C.F.R. §§ 1.963, 1.965, 3.3 (2013).

2.  The criteria for entitlement to a waiver of recovery of overpayment of dependency benefits from January 1, 2009 to February 25, 2011, have been met.  38 U.S.C.A. §§ 1541, 5302 (2002); 38 C.F.R. §§ 1.963, 1.965, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Generally, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Claims for waiver of recovery of overpayment, however, are not covered by the VCAA, but instead are subject to their own notice requirements.  Barger v. Principi, 16 Vet. App. 132 (2002).  Regardless, at his November 2013 hearing, the Veteran waived any objection to the content or timing of the notice provided.  The duty to notify is satisfied.  

As to the duty to assist, all relevant documents and evidence necessary to decide the appeal have been obtained.  The Veteran has not requested VA's assistance in obtaining additional evidence; the duty to assist is satisfied.  

II.  Entitlement to Waiver of Overpayment

Recovery of an overpayment of any VA benefits may be waived if: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (2) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

The governing statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).

In the absence of fraud, misrepresentation, or bad faith, the analysis moves to the second question.  The "equity and good conscience" standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the appellant and the government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) undue hardship; (4) defeat of the purpose for which benefits were intended; (5) unjust enrichment; and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a)

The basic facts of this case are not in dispute.  Prior to June 4, 2008, the Veteran was receiving disability benefits with additional dependency compensation on account of his marriage.  The Veteran's first marriage ended in a divorce effective June 4, 2008.  The Veteran married his current wife on November 29, 2008.  During the period that he was divorced and not married, the Veteran continued to receive increased compensation on account of his marriage.  

At his November 2013 hearing, the Veteran stated that he did not notify VA immediately of his divorce and remarriage.  Instead, he stated that he notified VA of his remarriage either at the end of 2008 or beginning of 2009.  

Regardless, the first notification from the Veteran that he had remarried that VA acknowledges receiving came in a February 2011 status of dependents questionnaire.  When VA inquired about the changes listed on this form in March 2011, the Veteran stated that he had previously submitted this information.  

The Veteran submitted a new declaration of status of dependents with supporting documentation in March 2011.  In response, the RO issued an administrative decision in April 2011.  That decision added the Veteran's wife as a dependent beginning March 2011 (the first month after which VA acknowledged notification of the change in dependency); this same decision also noted that an overpayment had been created and that the Veteran's compensation may be withheld.  

The Veteran filed a notice of disagreement with this decision in May 2011; the RO issued a statement of the case in May 2012.  The Veteran filed a timely substantive appeal, and offered testimony at a Travel Board hearing in November 2013.  

Prior to the Board's November 2013 hearing, the issue in this case had been characterized as entitlement to an earlier effective date for dependency compensation.  Given the fact that the Veteran's benefits have already been withheld, however, the Board has recharacterized the issues as requests for waiver of overpayment.  

Given this history, no waiver is warranted for the period between the Veteran's June 2008 divorce and his November 2008 remarriage.  The record reflects that the Veteran did not notify VA of his divorce, and the Veteran does not contend that he provided information regarding the status of his dependents prior to January 1, 2009.  The Veteran had no legal entitlement to dependency compensation based on his marriage from June 2008 to November 2008, and a waiver is not warranted.  

However, the Board finds the Veteran's statements that he notified VA of his remarriage and additional dependents earlier than February 2011 to be credible.  Notably, a March 2011 report of contact details that the Veteran stated that he provided updated information to VA in the past (though this information is not of record); he reiterated this contention at his November 2013 hearing.  The March 2011 statement was made prior to his benefits being withheld, enhancing its credibility.  

For the period from January 2009 to February 2011, the Board finds no evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  Equity and good conscience also supports a waiver of overpayment for this period.  The fault of this debt appears to be on the part of VA.  There is also no unjust enrichment; ultimately, the additional compensation that the Veteran received was based on his remarriage.  The Veteran was married during this time, simply not to the person that VA had previously been informed of.  As both elements of a waiver for this period have been satisfied, a waiver of overpayment of dependency benefits from January 2009 to February 2011 is warranted.  


ORDER

Entitlement to a waiver of recovery of an overpayment of dependency benefits from June 4, 2008 to January 1, 2009 is denied.  

Entitlement to a waiver of recovery of an overpayment of dependency benefits from January 1, 2009 to February 25, 2011 is granted; VA is to refund any amounts collected or garnished from the Veteran's disability compensation for this period.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


